Doerfler, J.
In the case of Lintner v. Office Supply Co. Inc., decided herewith ante, p. 36, 219 N. W. 420), it was held that by the deed of Bolton and Jones, executed and delivered in 1866, to Hugh G. Williams, the strip of land called an alley, above referred to, was conveyed, and that Bolton and Jones reserved unto themselves, their heirs and assigns, a mere easement.
The defendant Smith, in the very limited use he made of the alley, was not a trespasser, but acted under permission of Lawrence and Clark, the owners of the fee, and also by permission of the owners of the property known as 211 Sixth street, in the city of Racine, who had an easement in the alley, the easement being appurtenant to their said property.
Under the findings in the case and the conclusions of law, the court ordered judgment in defendant’s favor, and without further discussion we will say correctly so. Reference is now here made to the following citation of authorities referred to in respondent’s brief: 19 Corp. Jur. p. 977; 14 Cyc. 1208.
By the Court. — The judgment of the lower court is affirmed.